Woodward, J.:
This action was brought under the provisions of section 2653a of the Code of Civil Procedure to set aside the probate of the last will and testament of Charles E. Thompson, ■ deceased.
The case was tried before the court and a jury, who rendered a verdict in the plaintiffs’ favor. The defendants moved for a new trial, which was denied, and from the judgment entered . on the verdict and the order denying the new trial an appeal is taken to this court.
The testator died at Jamaica, Queens county, on the 24th day of February, 1910. His wife had died a short time before him, on February 10, 1910. They left no children. By the will the testator gave a legacy of $2,000 to his brother William Thompson; another legacy of $2,000 to his brother Edwin Thompson, and then directed the residue of his estate to be divided equally between the defendants Charlotte E. Griffin, Jennie E, Cornell and Lillian G. Peterson, who were nieces of his deceased wife.
*669The testator left an estate consisting of personal property of the value of about $29,000 and a parcel of land valued at about $1,500. At the time of his death he was sixty-five years of age. He was a native of Long Island, but for a consider able number of years prior to January, 1910, had resided at Albany, where he was employed as a clerk in the office of the State Department of Health. About December 1, 1909, he resigned his position and early in January, 1910, went to St. Augustine, Fla., with his wife, who was in poor health at the time. Mr. Thompson was also in poor health, having suffered for some time from diabetes and also from hardening of the arteries. Mrs. Thompson died rather suddenly at the boardinghouse where the couple was staying. The testator brought his wife’s remains by steamer to Hew York, and had them buried at Springfield, L. I., where her mother was buried. This interment was had after wiring Mr. George E. Cornell, the husband of his wife’s niece, Jennie E. Cornell, at Jamaica, L. I. After the funeral the testator went to Mr. Peterson’s residence in Jamaica, where he resided until his death, which occurred nine days later. A few days-after the funeral of his wife, he met Mr. Leander B. Faber, who had acted as his attorney in other matters, and told him he was coming to see him. He was on the street on Monday, February twenty-first, but after retiring on February twenty-second he did not leave his room, nor was he out of bed to be dressed, although up and around the room.
On Tuesday morning, February twenty-fourth, at about eight-thirty, Mr. Faber was summoned to Mr. Peterson’s house by a telephone message from Mrs. Peterson. On his arrival he was told Mr. Thompson was upstairs and wished to see him. He went upstairs to Mr. Thompson’s bedroom and remained there about five or ten minutes alone with Mr. Thompson, and at that time Mr. Thompson told him he wanted to have his will drawn, but he did not know what he wanted to do about his brother “ Eddy.” Mr. Faber told him to think it over, and when he had made up his mind to let him know, and he would come back. A few minutes before ten he was again called on the telephone and told Mr. Thompson wished to see him. He again went to Mr. Peterson’s house, *670taking with him paper and a seal. On arriving at the house he went to Mr. Thompson’s room and was there for ten to fifteen minutes. Mr. Thompson then told him what he wanted to do in his will; that he wanted to give his brother “Eddy” $2,000, his brother William $2,000, and wanted to give the rest to his wife’s nieces. Mr. Faber then went downstairs into the dining room and wrote out the will on the paper he had brought, but before doing so telephoned to a Mr. Barthel, who was an attorney employed in his office, to come over and act as a witness to the will. Mr. Barthel arrived at about the time the writing of the will was finished. The two then went upstairs to the testator’s room. Mr. Faber read to him the will he had prepared, and asked him if it was all right. He. replied it was, and sat up in bed and signed the will, and when asked if he declared it to be his last will and testament by Mr. Faber, answered “Tes.” Mr. Barthel and Mr. Faber were asked to witness the will, and they then and there signed it as such. No one was present at these transactions but the testator and Mr. Faber and Mr. Barthel. Mr. Faber testified no one made the slightest suggestion to him (Faber), or to Mr. Thompson, as to any feature of the will. After the will was executed Mr. Thompson gave the will to Mr. Faber, who, at Mr. Thompson’s request, took it to his office. Mr. Faber and Mr. Barthel both testify that while a very sick man, the testator’s mind was clear. Mr. Thompson died about four hours after the execution of the will.
The foregoing, we think, is a fair statement of the evidence in the case, touching the circumstances attending the execution of the will. There is in the case the absence of any further or different evidence tending to show any undue influence on the part of the beneficiaries named in the will, or on the part of any other person.
One of the grounds on which the validity of the will was attacked, as alleged in the complaint and claimed on the trial, was that its execution was procured by fraud and undue influence practiced on the testator by the defendants Lillian T. Peterson, Jennie E. Cornell and other persons.
The trial court was requested at the close of the evidence to take from the jury any question as to undue influence in this *671case. The court refused, and the defendants excepted. On the contrary, the court instructed the jury that it was a question for them to determine from the evidence, and in our opinion the ruling of the trial court and the manner in which the question was submitted to the jury were highly prejudicial to the rights of the defendants. The court on that branch of the case, in its charge to the jury, said:
“It is your function to draw legitimate inferences as to things that no witness speaks of, to draw legitimate inferences from other facts, which are proven to your satisfaction. The fact that nobody has sworn to any particular thing, or to some particular thing, does not immediately require you to check that off as one of the facts that are not in the case. If you get up '.some morning and find a window in your house open and your money gone, and a man’s track in the snow, coming and going underneath your window, you know that you have been robbed by a burglar, although you never saw him. That is the reasonable inference to draw, and where anything transpires behind closed doors. * * *
“ Now, there is another thing, another consideration ■— whether he was brought to the desire, the intention, the purpose, to make this Will by any undue influence. Now, I have pointed out to you that this thing all happened behind the doors of Mr. Peterson’s house, and none of his heirs and next of kin, none of the persons who would have received this property if he had made no Will, were present or knew that he was at the point of death, and nobody says he ever thought of making a Will before, and the first any witness knows about it, is when Mr. Faber gets the telephone message from Mrs. Peterson at eight o’clock in the morning. Why at eight o’clock in the morning? Was it Mrs. Peterson’s idea that he should make the Will, or was it his ? Is there any evidence about it ? None whatever. There is no evidence that he suggested to Mrs. Peterson that she send for Mr.- Faber. When Mr. Faber got there are you satisfied that he had heard anything about the Will before, or that he had made any suggestion to anybody in reference to it ? Mr. Faber did not sit down and consult with him about the Will. He simply went away and left him. Later on Mrs. Peterson called him again, and *672then he went, furnished with paper and writing materials, and he says he took his instructions. We have, not got the memoranda of the instructions, and I do not know that Mr. Faber told us what those instructions were, except that he said he drew the Will in accordance with them. Now, Mrs Gomel! was in the house. Why was Mrs. Cornell in the house, coming and going, as they said, in and. out of the room, where Mr. Faber was drawing the Will. . Why was she there ? Well, of course, that is for you. It is a grain, a drop in the bucket, and is to be taken account of.
“When he came to make these two bequests to his brothers, did he get the names right ? If he had written their names when he was in Florida would he have written them the way he did, the way they were written in this Will ? That is a circumstance that you have a right to take into account. When it came to the execution of the Will, did he choose his witnesses 3 Did he send for Mr. Faber’s clerk ? Not at all. He did not even request that he be sent for. One of the neighbors was not called in to witness the Will. The whole matter rested within the knowledge of these two ladies, their husbands and the Doctor and the two lawyers. Now,, was a man in his situation likely to adopt readily the suggestion of somebody else as to the disposition of his property ? Did he take the initiative in anything when he executed the Will ? He just answered questions. Is there anything in that that enables you to judge as to the extent of the mentality that he had at that time? * * *
“No man or woman testified that anything was said to the testator, but I illustrated to you how you could infer sometimes things that you did not see. And when a thing has been brought about, and it cannot be accounted for, in any other way, why you may make an inference that it was brought about that.way.”
We can find no evidence in the record which justifies the submission of the question of undue influence to the jury. The burden of proving undue influence rested on the plaintiffs, and before they could succeed on that issue it was necessary for them to produce evidence on that point. •(Loder v. Whelpley, 111 N. Y. 239, 250; Matter of Smith, 95 id. 516, Matter *673of McCarty, 141 App. Div. 816; Scott v. Barker, 129 id. 241, 243.)
The proof should be of a' substantial nature. Certainly the jury’s verdict cannot be predicated upon mere conjecture and speculation. The possibility that undue influence may have been used cannot justify setting aside a will on that ground.
The mere fact that the defendants were not related to the testator by blood raises no presumption that the bequests in their favor were the result of undue influence. (Dobie v. Armstrong, 160 N. Y. 584; Heath v. Koch, 74 App. Div. 338; affd., 173 N. Y. 629; Matter of Snelling, 136 id. 515.) As was said in Cudney v. Cudney (68 N. Y. 148): “To invalidate a will on the ground of undue influence, there must be affirmative evidence of the facts from which such influence is to be inferred. It is not sufficient to show that a party benefited by a will had the motive and opportunity to exert such influence; there must be evidence that he did exert it, and so control the actions of the testator, either by importunities which he could not resist or by deception, fraud or other improper means, that the instrument is not really the will of the testator.”
The record in this case utterly fails to suggest any such condition. On the contrary, the evidence for the defendants, which stands practically uncontradicted and unimpeached, tends to establish that the provisions of the testator’s will were the product of his own free and voluntary act, uncontrolled by any influence or suggestion by or from the defendants.
We are unable to discover anything in the will itself strange or unnatural. His nearest blood relations were his brothers. His wife had just died. He was a sick and homeless old man. He entertained sentiments of affection for his nieces who were his chief beneficiaries. When he brought his wife’s remains home, he went to Mrs. Peterson’s house, and asked the privilege of staying there. Under such circumstances it does not impress us as at all unnatural that the testator, from feelings of affection and gratitude, should desire to leave the bulk of his estate to his nieces by marriage. “What the law terms undue influence is not established by proof tending to show that the testator acted from motives of affection or gratitude though *674the objects of her bounty were strangers to her blood.” (Matter of Snelling, 136 N. Y. 515.) We, therefore, think the trial court erred in submitting to the jury the question of undue influence.
It is true that the plaintiffs, in addition to the claim of undue' influence, also charged that the testator did not possess testamentary capacity to make a will, and gave evidence in support of that contention, and it is possible that the jury may have predicated their verdict wholly upon the evidence of mental incapacity. Nevertheless, it is possible that the verdict may have been predicted on the theory of undue inflnce.
Under such circumstances, where one issue has been improperly submitted to a jury, the entire verdict must fall. (Buchanan v. Belsey, 65 App. Div. 58.)
It is a fair question whether the verdict should not be set aside as against the weight of evidence on the issue as to the testamentary capacity of the testator. On that issue we are unable to say the verdict was wholly unsupported by the evidence, although there appears to be strong grounds for urging that the verdict was against the weight of evidence. We need not, however, pass upon this point, as we deem the submission of the question of undue influence to the jury absolutely fatal to the verdict and judgment entered thereon.
There are numerous exceptions in the record to rulings of the trial court upon questions of the admission and exclusion of evidence which we may omit to here discuss.
However, there is one ruling of the court in which we think the court was so clearly in error that we may here refer to it.
Dr. Frank E. West was called by the defendants as an expert physician, to testify touching the mental and physical condition of persons suffering from the diseases from- which the testator died. This physician, in the course of his examination, made this statement: “-A person may die of coma from diabetes, and be perfectly conscious, and capable mentally up to within a few -moments before death comes.” The court then asked the witness: “Yes, but is it so-ordinarily ? ” The witness then explained that in persons of advanced years diabetes is not so fatal as to young persons. The-court then asked the witness if the memory was' not we'akenéd and *675the processes of the mind made slower as the person’s strength grew less. The witness replied: “ That would be .likely to be so with one advanced in years. Yet, I have seen people, for instance, with tuberculosis- The Court: I do not mean rare cases. The Witness: No, I have seen it very often. The Court: Is it ordinarily so? The Witness: I have seen emaciated, feeble individuals, with a mind alert, active, sharp, infinitely sharper then than during ordinary conditions. The Court: Is it generally so? The Witness: No, not generally. That is not the rule. The Court: Then strike that out, because, as I have said, we do not proceed on the exceptions.” To this ruling the defendants’ counsel duly excepted.
The evidence, in our opinion, was perfectly competent, and the witness’ answer was improperly stricken out. It would be a strange rule of law that confined the testimony of an expert witness to a statement of the general rule alone, without permitting him to also state recognized exceptions to the rule.
In this case Mr. Thompson died from the effect of diabetes and the hardening of the arteries. One of the claims of the plaintiffs was that the diseases in question caused a dulling of the mental faculties, and rendered the testator incompetent to make a will at the time he did. On the other hand, the testimony on the part of the defendants was to the effect that at the time the will in question was executed he was in fact in possession of all his mental powers and of sound mind. Physicians for the plaintiffs had testified to the general effects of the disease, nevertheless the rule had its exceptions, and the defendants’ claim was that the testator’s condition on the day in question was one of the exceptions to the general rule. Nevertheless, the court struck out that testimony, on the ground that “we [». e., the court and jury] do not proceed on the exceptions.”
We can conceive of few rulings on questions of evidence more prejudicial to a litigant. We think it clearly erroneous.
The judgment and orders appealed from should be reversed and a new trial granted, costs to abide the event.
Hirschberg, Carr and Rich, JJ., concurred; Burr, J., concurred in separate opinion, in which Carr, Woodward and Rich, JJ., concurred.